Citation Nr: 0629801	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  05-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than October 21, 
2003 for a 20 percent rating for degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky






INTRODUCTION

The veteran served on active duty in the military from April 
1984 to July 1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

When filing his substantive appeal (VA Form 9) in August 
2005, the veteran requested a hearing in Washington, DC, 
before a Veterans Law Judge (VLJ) of the Board.  But in 
response to the RO's May 2006 supplemental statement of 
the case (SSOC), he indicated in July 2006 that he instead 
wants a hearing at the RO before a VLJ of the Board.  This 
type of hearing is often referred to as a Travel Board 
hearing.  So one must be scheduled before deciding his 
appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2005).



Accordingly, this case is REMANDED to the RO (via AMC) for 
the following development and consideration:

Schedule the veteran for a Travel Board 
hearing at the next available 
opportunity.  Notify him of the date, 
time and location of his hearing and 
place a copy of the letter in his claims 
file.  If he changes his mind and decides 
not to have a hearing before the Board, 
also document this in the record.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


